SCHWARZER, District Judge,
dissenting.
SCHWARZER, District Judge.
I respectfully dissent. California Penal Code section 186.22, under which Meraz was sentenced, requires proof that “the crime for which [Meraz] was convicted had been committed ... with the specific intent to promote, further, or assist in any criminal conduct by gang members.” At the trial there was no evidence from which the jury could find that Meraz acted with the specific intent to promote, further, or assist in any criminal conduct by gang members. The only gang-related evidence came from the state’s expert who testified to the benefit the gang would receive from the killing by enhancing its power of strength through fear and intimidation. The Court of Appeal’s findings confirm the absence of evidence of the requisite specific intent. It found that the motives for the killing arose out of name-calling between Meraz’s mother and the victim’s sister and Meraz’s anger that the victim was going out with other men. It concluded only that the evidence showed that Meraz shot the victim, his girlfriend, to maintain his respect in the gang and that the gang benefited from increased respect as a re-*618suit of the killing, not that Meraz acted with the requisite specific intent.
The statute plainly requires proof, not only of benefit to the gang, but also of the defendant’s specific intent to assist in criminal conduct by gang members. This requirement was ignored by the state courts and the district court. Because there was no proof of the requisite specific intent, I would reverse with directions to grant the petition.